UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2015 Date of reporting period: February 28, 2015 Item 1. Reports to Stockholders. Semi-Annual Report February 28, 2015 William Blair Directional Multialternative Fund Class N WDMNX Class I WDMIX Institutional Class WDMJX Investment Adviser William Blair & Company, L.L.C. 222 West Adams Street Chicago, Illinois60606 Phone: 1-855-772-4166 Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 SCHEDULE OF INVESTMENTS 10 SCHEDULE OF SECURITIES SOLD SHORT 19 SCHEDULE OF OPTIONS WRITTEN 21 SCHEDULE OF OPEN FUTURES CONTRACTS 21 SCHEDULE OF OPEN FORWARD CURRENCY CONTRACTS 22 SCHEDULE OF TOTAL RETURN SWAPS 23 STATEMENT OF ASSETS AND LIABILITIES 24 STATEMENT OF OPERATIONS 26 STATEMENT OF CHANGES IN NET ASSETS 27 FINANCIAL HIGHLIGHTS 28 NOTES TO FINANCIAL STATEMENTS 31 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT AND SUB-ADVISORY AGREEMENTS 42 NOTICE OF PRIVACY POLICY & PRACTICES 46 ADDITIONAL INFORMATION 47 Letter from the President Dear Shareholder, Since the Fund’s inception November 7, 2014, through February 28, 2015, the William Blair Directional Multialternative Fund Class I gained 3.54%.Over the same period, the Fund’s benchmark, the HFRX Equity Hedge Fund Index returned 2.47% while its secondary benchmark, the S&P 500 Total Return Index returned 4.26%.The Fund displayed annualized volatility of 8.4% (as measured by standard deviation) versus 14.7% for the S&P 500 Total Return Index over the same period. Discussion of Performance The Fund strives for capital appreciation with moderate volatility and correlation to the broader markets.From inception through the end of February the Fund captured over 80% of the gains of the S&P 500 while experiencing less than 60% of the index’s volatility.The Fund smoothed some of the market’s drawdowns, which exceeded 4% on several occasions in December and January. Performance for all six sub-advisers underlying the Fund was positive.The Fund’s generalist equity long-short strategy was the strongest performer over the period, experiencing gains in most of its top positions.The strategy also enjoyed a particular tailwind from the recent wave of consolidation in the online travel industry with its single largest position entering the last quarter being a takeover target in the industry. The Fund allocates to two industry sector specialist sub-advisers. The Fund’s long-short technology strategy was a positive contributor to performance during the period.The Fund’s financial sector equities strategy produced positive performance but detracted from the Fund’s overall performance in the quarter.Results are attributed to a tumultuous ride for bank stocks during January as the NASDAQ Bank Index, for example, suffered a 9.7% drawdown during January. The Fund invests with two event-driven sub-strategies.Both had steady gains during the period but with mixed results. One sub-strategy contributed positively to the Fund’s performance while the other, which tends to be more closely hedged, detracted from performance.While the sub-strategies produced equity-like returns, event-driven strategy managers are not primarily long-US stock investors.They invest long and short in corporate events such as mergers.The potential for managers to profit from such events depends less on the direction of stock markets and more on the managers’ abilities to correctly anticipate the evolution of such events.One event-driven strategy manager, for instance, seeks to profit from correctly determining whether a merger will close and, if it will, when. Finally, the macro allocation strategy was a positive contributor over the period.The strategy attempts to anticipate macroeconomic developments in global currency, bond and equity markets and is intended to reduce the degree to which the Fund depends on rising equity markets for returns. Allocations Over the period we kept the Fund’s allocation closely aligned with our target models.These models are designed to capture gains in the US equity market averages while blunting drawdowns when they occur.The cash allocation indicated in the chart below was a temporary holding pending allocation to the six sub-advisers.In general, the Fund expects to minimize cash holdings. 3 William Blair Directional Multialternative Fund Strategy Allocations as of February 28, 2015 (Unaudited) Outlook We do not try to forecast stock market direction, but we expect that the dispersion of returns within the stock market – that is, the degree to which different stocks produce differing returns – will remain high.Greater dispersion provides opportunity for long-short equity managers to profit on both long and short sides of their portfolios.In our view, the end of quantitative easing may allow greater dispersion especially in the financial sector, providing opportunities for the financial specialist strategy. Meanwhile, event-driven opportunities remain encouraging to us.The volume of announced corporate acquisitions remains high, fed by large corporate cash holdings, low borrowing costs, regulatory pressures, and an evolving global economy.Barring an economic or market crisis, we expect event-driven strategies to offer the potential for attractive alternative returns whether or not the US stock market produces a seventh consecutive calendar year of gains. Sincerely, The Directional Multialternative Fund Portfolio Team 4 William Blair Directional Multialternative Fund Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees, distribution (12b-1) fees and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (11/11/2014 – 2/28/2015). Actual Expenses The first lines of the following tables provide information about actual account values and actual expenses.Although the Fund charges no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example.The example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Class N Expenses Paid Beginning Ending During Period Account Value Account Value November 11, 2014(1) – November 11, 2014(1) February 28, 2015 February 28, 2015* Actual** Hypothetical (5% return before expenses)*** The Fund commenced operations on November 7, 2014, although the Fund did not incur expenses until November 11, 2014. * Expenses are equal to the Class N shares annualized expense ratio of 2.49%, multiplied by the average account value over the period, multiplied by 109/365 to reflect the period since inception. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $6.23. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $6.15. 5 William Blair Directional Multialternative Fund Expense Example (Continued) (Unaudited) Class I Expenses Paid Beginning Ending During Period Account Value Account Value November 11, 2014(1) – November 11, 2014(1) February 28, 2015 February 28, 2015* Actual** Hypothetical (5% return before expenses)*** The Fund commenced operations on November 7, 2014, although the Fund did not incur expenses until November 11, 2014. * Expenses are equal to the Class I shares annualized expense ratio of 2.24%, multiplied by the average account value over the period, multiplied by 109/365 to reflect the period since inception. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $5.47. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $5.40. Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value November 11, 2014(1) – November 11, 2014(1) February 28, 2015 February 28, 2015* Actual** Hypothetical (5% return before expenses)*** The Fund commenced operations on November 7, 2014, although the Fund did not incur expenses until November 11, 2014. * Expenses are equal to the Institutional Class shares annualized expense ratio of 2.24%, multiplied by the average account value over the period, multiplied by 109/365 to reflect the period since inception. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $5.47. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $5.40. 6 William Blair Directional Multialternative Fund Investment Highlights (Unaudited) The Fund seeks to achieve capital appreciation with moderate volatility and moderate correlation to the broader markets.The Adviser seeks to achieve the Fund’s investment objective through the allocation of the Fund’s assets primarily among a number of sub-advisers (the “Sub-Advisers”) that employ a variety of alternative investment (or hedge fund) strategies, and through the Adviser’s direct management of Fund assets.The Adviser intends to operate the Fund in a “manager of managers” structure, which will enable the Adviser to terminate and replace a sub-adviser without requiring shareholder approval.This structure enables the Fund to operate with greater efficiency and without incurring the expense and delays associated with obtaining shareholder approval of sub-advisory agreements.The Adviser is responsible for selecting each Sub-Adviser and for determining the amount of Fund assets allocated to each Sub-Adviser.The Adviser will also monitor the performance, investment strategy and operational controls of each Sub-Adviser.When allocating assets among Sub-Advisers, the Adviser considers a range of factors including each Sub-Adviser’s investment style and historical performance, including the types of securities or instruments they may use, the strategy they employ, or a geography or sector in which they invest. Allocation of Portfolio Holdings (as a percentage of net assets) * Valued at the net unrealized appreciation (depreciation). 7 William Blair Directional Multialternative Fund Investment Highlights (Continued) (Unaudited) Total Returns as of February 28, 2015 Since Inception 3 Month (11/7/2014) William Blair Directional Multialternative Fund Class N 2.80% 3.51% Class I 2.82% 3.54% Institutional Class 2.82% 3.54% HFRX Equity Hedge Index 1.04% 2.47% S&P 500® Total Return Index 2.31% 4.26% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-855-772-4166. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The following graph illustrates performance of a hypothetical investment made in the Fund and certain broad-based securities indices on the Fund’s inception date.The graph does not reflect any future performance. HFRX Equity Hedge Index strategies maintain positions both long and short in primarily equity and equity derivative securities. A wide variety of investment processes can be employed to arrive at an investment decision, including both quantitative and fundamental techniques; strategies can be broadly diversified or narrowly focused on specific sectors and can range broadly in terms of levels of net exposure, leverage employed, holding period, concentrations of market capitalizations and valuation ranges of typical portfolios. Equity Hedge managers would typically maintain at least 50%, and may in some cases be substantially entirely invested in equities, both long and short. The S&P 500 Total Return Index is a broad-based measurement of changes in stock market conditions based on a capitalization-weighted average of 500 leading companies representing all major industries in the U.S. economy.It is not possible to invest directly in an index. Class N Growth of $10,000 Investment * Inception Date 8 William Blair Directional Multialternative Fund Investment Highlights (Continued) (Unaudited) Class I Growth of $500,000 Investment * Inception Date Institutional Class Growth of $5,000,000 Investment * Inception Date 9 William Blair Directional Multialternative Fund Schedule of Investments February 28, 2015 (Unaudited) Shares Value COMMON STOCKS – 55.51% Automobiles & Components – 2.79% American Axle & Manufacturing Holdings, Inc. (a)(b) $ Bridgestone Corp. (b)(c) General Motors Co. (b) Mazda Motor Corp. (b)(c) Nissan Motor Co. Ltd. (b)(c) Tesla Motors, Inc. (a)(b) Toyo Tire & Rubber Co. Ltd. (b)(c) Toyota Motor Corp. (b)(c) TRW Automotive Holdings Corp. (a)(b) Winnebago Industries, Inc. (b) Banks – 8.57% American National Bankshares, Inc. (b) Bank of America Corp. (b) BankUnited, Inc. (b) Boston Private Financial Holdings, Inc. (b) BSB Bancorp, Inc. (a)(b) Cheviot Financial Corp. (b) Citigroup, Inc. (b) Eastern Virginia Bankshares, Inc. (a)(b) Enterprise Financial Services Corp. (b) Essent Group Ltd. (a)(b)(c) First Community Bancshares, Inc. (b) First Republic Bank (b) HomeStreet, Inc. (a)(b) HomeTrust Bancshares, Inc. (a)(b) Iberiabank Corp. JPMorgan Chase & Co. (b) Ladder Capital Corp. (a)(b) Lakeland Bancorp, Inc. (b) Middleburg Financial Corp. (b) Mitsubishi UFJ Financial Group, Inc. (b)(c) Nationstar Mortgage Holdings, Inc. (a)(b) Opus Bank (b) Pacific Continental Corp. (b) Peoples Bancorp of North Carolina, Inc. (b) Provident Financial Holdings, Inc. (b) Radian Group, Inc. (b) Seacoast Banking Corp. of Florida (a)(b) Shinsei Bank Ltd. (b)(c) SI Financial Group Inc. (b) Square 1 Financial, Inc. (a)(b) SVB Financial Group (a)(b) TCF Financial Corp. Westfield Financial, Inc. (b) The accompanying notes are an integral part of these financial statements. 10 William Blair Directional Multialternative Fund Schedule of Investments (Continued) February 28, 2015 (Unaudited) Shares Value COMMON STOCKS – 55.51% (Continued) Banks – 8.57% (Continued) Yadkin Financial Corp. (a)(b) $ Zions Bancorporation (b) Capital Goods – 1.93% Cummins, Inc. (b) Eaton Corp. PLC (b)(c) Exelis, Inc. (b) HD Supply Holdings, Inc. (a)(b) Navistar International Corp. (a)(b) Neff Corp. (a)(b) Stock Building Supply Holdings, Inc. (a)(b) United Rentals, Inc. (a)(b) Wabash National Corp. (a)(b) Commercial & Professional Services – 2.03% Atento SA (a)(b)(c) Edenred (b)(c) Equifax, Inc. (b) Experian PLC (b)(c) Huron Consulting Group, Inc. (a)(b) ManpowerGroup, Inc. (b) Robert Half International, Inc. (b) SThree PLC (b)(c) Verisk Analytics, Inc. (a)(b) WageWorks, Inc. (a)(b) West Corp. (b) Computer and Electronic Product Manufacturing – 0.17% SK Hynix, Inc. – ADR (a)(b)(d) Consumer Durables & Apparel – 3.98% Beazer Homes USA, Inc. (a)(b) Brookfield Residential Properties, Inc. (a)(b)(c) Century Communities, Inc. (a)(b) DR Horton, Inc. (b) G-III Apparel Group Ltd. (a)(b) Gildan Activewear, Inc. (b)(c) GoPro, Inc. (a)(b) Kate Spade & Co. (a)(b) KB Home (b) Michael Kors Holdings, Ltd. (a)(b)(c) NIKE, Inc. (b) PVH Corp. (b) Steven Madden Ltd. (a)(b) The accompanying notes are an integral part of these financial statements. 11 William Blair Directional Multialternative Fund Schedule of Investments (Continued) February 28, 2015 (Unaudited) Shares Value COMMON STOCKS – 55.51% (Continued) Consumer Durables & Apparel – 3.98% (Continued) TRI Pointe Homes, Inc. (a)(b) $ UCP, Inc. (a)(b) WCI Communities, Inc. (a)(b) William Lyon Homes (a)(b) Consumer Services – 1.41% Accordia Golf Trust (a)(b)(c) H&R Block, Inc. (b) International Game Technology (b) Morgans Hotel Group Co. (a)(b) Diversified Financials – 6.21% Ally Financial, Inc. (a)(b) American Express Co. (b) Ashford, Inc. (a)(b) Capital One Financial, Corp. (b) Cowen Group, Inc. (a) Discover Financial Services (b) E*TRADE Financial Corp. (a)(b) GFI Group, Inc. (b) ING Groep NV (a)(b)(c) Morgan Stanley (b) MSCI, Inc. (b) Mulpha International BHD (a)(b)(c) Navient Corp. (b) Nelnet, Inc. (b) SLM Corp. (b) State Street Corp. (b) Synchrony Financial (a)(b) The Goldman Sachs Group, Inc. (b) Energy – 1.30% Dresser-Rand Group, Inc. (a)(b) Emerald Oil, Inc. (a)(b) Eurasia Drilling Co. Ltd. (b)(c) Talisman Energy, Inc. (b)(c) Food & Staples Retailing – 0.44% SUPERVALU, Inc. (a)(b) The accompanying notes are an integral part of these financial statements. 12 William Blair Directional Multialternative Fund Schedule of Investments (Continued) February 28, 2015 (Unaudited) Shares Value COMMON STOCKS – 55.51% (Continued) Food, Beverage & Tobacco – 0.45% Cranswick PLC (b)(c) $ Greencore Group PLC (b)(c) Lorillard, Inc. (b) Health Care Equipment & Services – 2.36% Boston Scientific Corp. (a)(b) Centene Corp. (a)(b) HCA Holdings, Inc. (a)(b) IMS Health Holdings, Inc. (a)(b) Kindred Healthcare, Inc. (b) Laboratory Corp. America Holdings (a)(b) 1 79 Molina Healthcare, Inc. (a)(b) Quest Diagnostics, Inc. (b) Sorin SpA (a)(b) Materials – 1.46% Boise Cascade Co. (a)(b) Louisiana-Pacific Corp. (a)(b) Mount Gibson Iron Ltd. (b)(c) Nippon Steel & Sumitomo Metal Corp. (b)(c) Vulcan Materials Co. (b) Media – 1.39% IMAX Corp. (a)(b)(c) Markit Ltd. (a)(b)(c) Sky PLC (b)(c) The Walt Disney Co. (b) Time Warner Cable, Inc. (b) Pharmaceuticals, Biotechnology & Life Sciences – 2.67% Allergan, Inc. (b) Hospira, Inc. (a)(b) Myriad Genetics, Inc. (a)(b) Pfizer, Inc. (b) Salix Pharmaceuticals, Inc. (a)(b) Real Estate – 1.96% CA Immobilien Anlagen AG (b)(c) Jowa Holdings Co. Ltd. (b)(c) Realogy Holdings Corp. (a)(b) The Howard Hughes Corp. (a)(b) Tokyo Tatemono Co. Ltd. (b)(c) The accompanying notes are an integral part of these financial statements. 13 William Blair Directional Multialternative Fund Schedule of Investments (Continued) February 28, 2015 (Unaudited) Shares Value COMMON STOCKS – 55.51% (Continued) Retailing – 2.39% Amazon.com, Inc. (a)(b) $ Burlington Stores, Inc. (a)(b) DSW, Inc. (b) Expedia, Inc. (b) Foot Locker, Inc. (b) Hudson’s Bay Co. (a)(b)(c) Macy’s, Inc. (b) Netflix, Inc. (a)(b) Orbitz Worldwide, Inc. (a)(b) Staples, Inc. (b) TripAdvisor, Inc. (a)(b) Wayfair, Inc. (a)(b) Semiconductors & Semiconductor Equipment – 1.58% Applied Materials, Inc. (b) Applied Micro Circuits Corp. (a)(b) First Solar, Inc. (a) Freescale Semiconductor Ltd. (a)(b)(c) Intel Corp. (b) NXP Semiconductors NV (a)(b)(c) Sino-American Silicon Products, Inc. (b)(c) Sumco Corp. (b)(c) SunEdison Semiconductor Ltd. (a)(b)(c) Tokyo Electron Ltd. – ADR (a)(b) Software & Services – 7.35% Accenture PLC (b)(c) Activision Blizzard, Inc. (b) Adobe Systems, Inc. (a)(b) Akamai Technologies, Inc. (a)(b) Alibaba Group Holdings Ltd. – ADR (a)(b) Alliance Data Systems Corp. (a)(b) Automatic Data Processing, Inc. (b) Baidu, Inc. – ADR (a)(b) Bankrate, Inc. (a)(b) Benefitfocus, Inc. (a)(b) Cardtronics, Inc. (a)(b) Cognizant Technology Solutions Corp. – Class A (a)(b) CoStar Group, Inc. (a)(b) eBay, Inc. (a)(b) EPAM Systems, Inc. (a)(b) EVERTEC, Inc. (b)(c) ExlService Holdings, Inc. (a)(b) FactSet Research Systems, Inc. (b) FleetMatics Group PLC (a)(b)(c) The accompanying notes are an integral part of these financial statements. 14 William Blair Directional Multialternative Fund Schedule of Investments (Continued) February 28, 2015 (Unaudited) Shares Value COMMON STOCKS – 55.51% (Continued) Software & Services – 7.35% (Continued) Forrester Research, Inc. (b) $ Gartner, Inc. (a)(b) Genpact Ltd. (a)(b)(c) Global Payments, Inc. (b) Google, Inc. – Class A (a)(b) Google, Inc. – Class C (a)(b) GrubHub, Inc. (a)(b) Guidewire Software, Inc. (a)(b) Heartland Payment Systems, Inc. (b) HomeAway, Inc. (a)(b) Intuit, Inc. (b) Just Eat PLC (a)(b)(c) LendingClub Corp. (a)(b) Marketo, Inc. (a)(b) Microsoft Corp. (b) Qihoo 360 Technology Co. Ltd. – ADR (a)(b) Red Hat, Inc. (a)(b) salesforce.com, Inc. (a)(b) UBISOFT Entertainment (a)(b)(c) Vantiv, Inc. (a)(b) VeriFone Systems, Inc. (a)(b) Verint Systems, Inc. (a)(b) VeriSign, Inc. (a)(b) Visa, Inc. (b) WEX, Inc. (a)(b) Xoom Corp. (a)(b) Yelp, Inc. (a)(b) Technology Hardware & Equipment – 1.91% Apple, Inc. (b) Arista Networks, Inc. (a)(b) Ciena Corp. (a)(b) Cisco Systems, Inc. (b) F5 Networks, Inc. (a)(b) Hewlett-Packard Co. (b) Lenovo Group Ltd. (b)(c) Nimble Storage, Inc. (a)(b) Radware Ltd. (a)(b)(c) Sonus Networks, Inc. (a)(b) TE Connectivity Ltd. (b)(c) Western Digital Corp. (b) Telecommunication Services – 0.18% Koninkliike KPN NV (b)(c) Level 3 Communications, Inc. (a)(b) The accompanying notes are an integral part of these financial statements. 15 William Blair Directional Multialternative Fund Schedule of Investments (Continued) February 28, 2015 (Unaudited) Shares Value COMMON STOCKS – 55.51% (Continued) Telecommunication Services – 0.18% (Continued) Sprint Corp. (a)(b) $ Transportation – 2.98% Avis Budget Group, Inc. (a)(b) Delta Air Lines, Inc. (b) Hertz Global Holdings, Inc. (a)(b) Irish Continental Group PLC (b)(c) Japan Airlines Co. Ltd. (b)(c) Ryder Systems, Inc. (b) Spirit Airlines, Inc. (a)(b) XPO Logistics, Inc. (a)(b) TOTAL COMMON STOCKS (Cost $69,001,777) Principal Amount CONVERTIBLE BONDS – 0.16% Real Estate – 0.16% American Realty Capital Properties, Inc. (b) 3.750%, 12/15/2020 $ TOTAL CONVERTIBLE BONDS (Cost $194,934) CORPORATE BONDS – 3.40% NBG Finance PLC 4.375%, 04/30/2019 (b)(c) Novo Banco SA 2.625%, 05/08/2017 (b)(c) 3.500%, 01/02/2043 (c) 3.500%, 02/19/2043 (b)(c) Raiffeisen Bank International AG 6.000%, 10/16/2023 (b)(c) 4.500%, 02/21/2025 (b)(c) Royal Bank of Scotland Group PLC 5.250%, 06/30/2049 (b)(c) Scientific Games International, Inc. 6.625%, 05/15/2021 (b) Societe Generale SA 6.750%, 04/07/2049 (b)(c)(e) TOTAL CORPORATE BONDS (Cost $4,358,766) FOREIGN GOVERNMENT NOTES/BONDS – 0.10% Hellenic Republic Government Bond 2.000%, 02/24/2027 (b)(c) TOTAL FOREIGN GOVERNMENT NOTES/BONDS (Cost $124,658) The accompanying notes are an integral part of these financial statements. 16 William Blair Directional Multialternative Fund Schedule of Investments (Continued) February 28, 2015 (Unaudited) Shares Value MUTUAL FUNDS – 9.63% Diversified Financials – 0.82% American Capital Ltd. (a)(b) $ Funds, Trusts, and Other Financial Vehicles – 8.81% William Blair Macro Allocation Fund (b) TOTAL MUTUAL FUNDS (Cost $12,890,363) Contracts PURCHASED OPTIONS – 0.04% Call Options – 0.04% Beazer Homes USA, Inc. Expiration: May 2015, Exercise Price $19.00 49 Chicago Board Options Exchange SPX Volatility Index Expiration: March 2015, Exercise Price $17.00 95 KB Home Expiration: April 2015, Exercise Price $15.00 Kindred Healthcare, Inc. Expiration: May 2015, Exercise Price $25.00 97 Orbitz Worldwide, Inc. Expiration: May 2015, Exercise Price $12.00 Expiration: August 2015, Exercise Price $12.00 Salix Pharmaceuticals, Inc. Expiration: April 2015, Exercise Price $150.00 13 Stock Building Supply Holdings, Inc. Expiration: April 2015, Exercise Price $20.00 TOTAL PURCHASED OPTIONS (Cost $80,834) Shares REAL ESTATE INVESTMENT TRUSTS – 2.07% Real Estate – 2.07% Campus Crest Communities, Inc. (b) Colony Financial, Inc. (b) Great Ajax Corp. (a)(b) Hulic Reit, Inc. (b)(c) Invesco Office J-Reit, Inc. (b)(c) Kenedix Retail REIT Corp. (b)(c) TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $2,652,382) The accompanying notes are an integral part of these financial statements. 17 William Blair Directional Multialternative Fund Schedule of Investments (Continued) February 28, 2015 (Unaudited) Shares Value MONEY MARKET FUNDS – 12.25% Money Market Fund – 12.25% Fidelity Institutional Money Market Fund – Government Portfolio, 0.010% (b)(e) $ TOTAL MONEY MARKET FUNDS (Cost $16,147,849) Total Investments (Cost $105,451,563) – 83.16% Other Assets in Excess of Liabilities – 16.84% TOTAL NET ASSETS – 100.00% $ (a) Non-income producing security. (b) All of a portion of this security is pledged as collateral for written options, futures, forwards and securities sold short. (c) Foreign issued security. (d) Restricted security. (e) Variable rate security. The rate shown is as of February 28, 2015. ADR – American Depositary Receipt The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. (“MSCI”) and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by William Blair & Company. The accompanying notes are an integral part of these financial statements. 18 William Blair Directional Multialternative Fund Schedule of Securities Sold Short February 28, 2015 (Unaudited) Shares Value SECURITIES SOLD SHORT EQUITIES Actavis PLC (a) ) $ ) Alaska Air Group, Inc. ) ) American Realty Capital Properties, Inc. (b)(c) ) ) ANA Holdings, Inc. (a) ) ) Applied Materials, Inc. ) ) Associated Banc-Corp. ) ) Bed Bath & Beyond, Inc. ) ) BofI Holding, Inc. ) ) Buffalo Wild Wings, Inc. ) ) Comcast Corp. ) ) Comerica, Inc. ) ) Commonwealth Bank of Australia (a) ) ) Consumer Staples Select Sector SPDR Fund (d) ) ) Cyberonics, Inc. ) ) Eisai Co. Ltd. (a) ) ) Expedia, Inc. ) ) First Horizon National Corp. ) ) Fukuoka Financial Group, Inc. (a) ) ) Harris Corp. ) ) Inpex Corp. (a) ) ) iShares Core S&P Small-Cap ETF (d) ) ) iShares Global Utilities ETF (d) ) ) iShares MSCI Taiwan ETF (d) ) ) iShares MSCI Emerging Markets ETF (d) ) ) iShares MSCI Finland Capped ETF (d) ) ) iShares North American Tech-Software ETF (d) ) ) iShares PHLX Semiconductor ETF (d) ) ) iShares Russell 2000 ETF (d) ) ) iShares Russell 2000 Growth ETF (d) ) ) iShares Russell Mid-Cap Growth ETF (d) ) ) iShares S&P Small-Cap 600 Growth ETF (d) ) ) iShares U.S. Consumer Goods ETF (d) ) ) iShares U.S. Technology ETF (d) ) ) iShares U.S. Telecommunications ETF (d) ) ) Kintetsu Corp. (a) ) ) Lincoln National Corp. ) ) Micron Technology, Inc. ) ) NBT Bancorp, Inc. ) ) New York Community Bancorp, Inc. ) ) Office Depot, Inc. ) ) Paychex, Inc. ) ) Peoples United Financial, Inc. ) ) PowerShares Dynamic Retail Portfolio (d) ) ) Rayonier, Inc. (b) ) ) Reynolds American, Inc. ) ) SPDR S&P rust (d) ) ) SPDR S&P Transportation ETF (d) ) ) The accompanying notes are an integral part of these financial statements. 19 William Blair Directional Multialternative Fund Schedule of Securities Sold Short (Continued) February 28, 2015 (Unaudited) Shares Value SECURITIES SOLD SHORT (Continued) EQUITIES (Continued) Sprouts Farmers Market, Inc. ) $ ) State Street Corp. ) ) STERIS Corp. ) ) The Bank of New York Mellon Corp. ) ) The Hain Celestial Group, Inc. ) ) The Priceline Group, Inc. ) ) TonenGeneral Sekiyu KK (a) ) ) US Bancorp ) ) Vanguard Consumer Staples ETF (d) ) ) Vanguard Small-Cap Growth ETF (d) ) ) Washington Federal, Inc. ) ) Wells Fargo & Company ) ) Whole Foods Market, Inc. ) ) TOTAL EQUITIES (Proceeds $26,210,965) ) Principal Amount CORPORATE BONDS The Hertz Corp. 7.375%, 01/15/2021 $ ) ) 6.250%, 10/15/2022 ) ) TOTAL CORPORATE BONDS (Proceeds $218,548) ) TOTAL SECURITIES SOLD SHORT (Proceeds $26,429,513) $ ) (a) Foreign issued security. (b) Real estate investment trusts. (c) Preferred-stock. (d) Exchange-traded fund. The accompanying notes are an integral part of these financial statements. 20 William Blair Directional Multialternative Fund Schedule of Options Written February 28, 2015 (Unaudited) Contracts Value CALL OPTIONS Salix Pharmaceuticals, Inc. Expiration: April 2015, Exercise Price $155.00 ) $ ) TOTAL OPTIONS WRITTEN (Premiums Received $3,496) $ ) Schedule of Open Futures Contracts February 28, 2015 (Unaudited) Number of Contracts Unrealized Purchased / Notional Settlement Appreciation Description (Sold) Value Month (Depreciation) S&P 500 E-mini $ ) Mar-15 $ ) TOTAL FUTURES CONTRACTS SOLD $ ) $ ) The accompanying notes are an integral part of these financial statements. 21 William Blair Directional Multialternative Fund Schedule of Open Forward Currency Contracts February 28, 2015 (Unaudited) Purchase Contracts: U.S. $ U.S. $ Forward Currency Value at Currency Value on Unrealized Counterparty Notional Expiration to be Feb. 28, to be Origination Appreciation of contract Amount Date Received Delivered Date (Depreciation) Morgan Stanley & Co., Inc. 3/16/15 EUR USD $ ) TOTAL PURCHASE CONTRACTS $ ) Sale Contracts: U.S. $ U.S. $ Forward Currency Value at Currency Value on Unrealized Counterparty Notional Expiration to be Feb. 28, to be Origination Appreciation of contract Amount Date Received Delivered Date (Depreciation) Morgan Stanley & Co., Inc. ) 4/30/15 USD ) AUD ) $ Morgan Stanley & Co., Inc. ) 5/29/15 USD ) EUR ) Morgan Stanley & Co., Inc. ) 3/16/15 USD ) EUR ) Morgan Stanley & Co., Inc. ) 4/30/15 USD ) EUR ) Morgan Stanley & Co., Inc. ) 6/26/15 USD ) EUR ) Morgan Stanley & Co., Inc. ) 5/5/15 USD ) GBP ) ) Morgan Stanley & Co., Inc. ) 4/30/15 USD ) JPY ) Morgan Stanley & Co., Inc. ) 5/29/15 USD ) JPY ) Morgan Stanley & Co., Inc. ) 5/29/15 USD ) MYR ) ) Morgan Stanley & Co., Inc. ) 4/30/15 USD ) SGD ) TOTAL SALES CONTRACTS $ The accompanying notes are an integral part of these financial statements. 22 William Blair Directional Multialternative Fund Schedule of Total Return Swaps February 28, 2015 (Unaudited) Pay/ Receive Total Return on Unrealized Reference Financing Termination Notional Number Appreciation Reference Entity (a) Entity Rate Date Amount of Units (Depreciation) Advanced Computer Software Group Pay % 11/16/16 $ $ ) AT&T, Inc. Receive -0.340 % 11/16/16 ) ) ) Aviva PLC Receive -0.700 % 11/16/16 ) ) Axis Communications AB Pay % 11/16/16 ) Baker Hughes, Inc. Pay % 11/16/16 ) Ball Corporation Receive % 11/16/16 ) ) BCE, Inc. Receive -0.450 % 11/16/16 ) ) BHP Billiton PLC Receive % 11/27/16 ) ) ) Catlin Group Ltd. Pay % 11/16/16 ) CSR PLC Pay % 11/16/16 ) Deutsche Annington Immobilie SE Pay % 11/16/16 ) Deutsche Annington Immobilie SE Receive -0.800 % 11/16/16 ) ) ) Directv Group, Inc. – Class A Pay % 11/16/16 Dollar Tree, Inc. Receive -0.340 % 11/16/16 ) ) ) Eltek ASA Pay % 11/16/16 ) Family Dollar Stores Pay % 11/16/16 Friends Life Group Ltd. Pay % 11/16/16 ) Glentel, Inc. Pay % 11/16/16 Goldcorp, Inc. Receive -0.450 % 11/16/16 ) ) ) Greene King Receive % 11/16/16 ) ) Halliburton Co. Receive -0.340 % 11/16/16 ) ) Hudson’s Bay Co. Pay % 11/16/16 Jazztel Pay % 11/16/16 ) Kabel Deutschland Holding AG Pay % 11/16/16 ) Media General, Inc. Pay % 11/16/16 ) New Britain Palm Oil Ltd. Pay % 11/16/16 ) Nutreco NV Pay % 11/16/16 ) Optos PLC Pay % 11/16/16 — Platinum Underwriter Holdings Ltd. Pay % 11/16/16 ) Probe Mines Limited Pay % 11/16/16 Renaissance Holdings Ltd. Receive -0.340 % 11/16/16 ) ) Rexam PLC Pay % 11/16/16 ) Spirit Pub Co. PLC Pay % 11/16/16 STERIS Corp. Receive -0.226 % 11/16/16 ) ) Synergy Health PLC Pay % 11/16/16 ) Toll Holdings Ltd. Pay % 11/16/16 ) TRW Inc. Pay % 11/16/16 ) XL Group PLC Receive -0.006 % 11/16/16 ) ) ) TOTAL NET UNREALIZED APPRECIATION (DEPRECIATION) ON TOTAL RETURN SWAPS $ ) (a) Morgan Stanley & Co., Inc. is the counterparty for these open total return swaps. The accompanying notes are an integral part of these financial statements. 23 William Blair Directional Multialternative Fund Statement of Assets and Liabilities February 28, 2015 (Unaudited) ASSETS Investments, at value (cost $105,451,563) $ Cash Foreign Currency, at value (cost $435,001) Receivables: Investments sold Fund shares sold Swap Contracts Dividends and interest Unrealized appreciation on open swap contracts Unrealized appreciation on forward currency contracts Variation margin on futures contracts Deposits at brokers for derivative instruments(1) Other assets TOTAL ASSETS LIABILITIES Written options, at value (premiums received $3,496) Securities sold short, at value (proceeds received $26,429,513) Payables: Investments purchased Fund shares redeemed Currency Payable To affiliates To distributor To adviser Dividends and interest on short positions Swap dividend and interest payable Unrealized depreciation on open swap contracts Unrealized depreciation on forward currency contracts Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated net investment loss ) Accumulated Undistributed net realized gain Net unrealized appreciation (depreciation) on: Investments Futures contracts ) Swap contracts ) Forward currency contracts Securities sold short ) Foreign currency translation Purchased options ) Written options ) NET ASSETS $ The accompanying notes are an integral part of these financial statements. 24 William Blair Directional Multialternative Fund Statement of Assets and Liabilities (Continued) February 28, 2015 (Unaudited) Class I Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, minimum offering, and redemption price per share $ Institutional Class Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering, and redemption price per share $ Class N Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering, and redemption price per share $ Serves as collateral for securities sold short and derivative instruments including forwards, futures, swaps and options. The accompanying notes are an integral part of these financial statements. 25 William Blair Directional Multialternative Fund Statement of Operations For the Period Ended February 28, 2015 (Unaudited) INVESTMENT INCOME Dividend income(1) $ Interest income TOTAL INVESTMENT INCOME EXPENSES Management fees Dividend expense Administration and accounting fees Federal and state registration fees Custody fees Transfer agent fees and expenses Legal fees Chief Compliance Officer fees Audit and tax fees Reports to shareholders Interest expense Trustees’ fees Distribution fees – Class N Other expenses TOTAL EXPENSES Less waivers and reimbursement by Adviser (Note 4) ) Less fees waived by Adviser (Note 5) ) NET EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY Net realized gain (loss) on: Investments Futures contracts Swap contracts Forward currency contracts Securities sold short ) Foreign currency translation ) Purchased options ) Written options Net change in unrealized appreciation (depreciation) on: Investments Futures contracts ) Swap contracts ) Forward currency contracts Securities sold short ) Foreign currency translation Purchased options ) Written options ) NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS AND FOREIGN CURRENCY NET INCREASE IN NET ASSETS FROM OPERATIONS $ Net of $3,397 in foreign withholding taxes and issuance fees. The accompanying notes are an integral part of these financial statements. 26 William Blair Directional Multialternative Fund Statement of Changes in Net Assets Period Ended February 28, 2015(1) (Unaudited) FROM OPERATIONS Net investment loss $ ) Net realized gain (loss) on: Investments Futures contracts Swap contracts Forward contracts Securities sold short ) Foreign currency translation ) Purchased options ) Written options Net change in unrealized appreciation (depreciation) on: Investments Futures contracts ) Swap contracts ) Forward contracts Securities sold short ) Foreign currency translation Purchased options ) Written options ) Net increase in net assets from operations FROM DISTRIBUTIONS Net investment income – Class I ) Net investment income – Institutional Class ) Net investment income – Class N ) Net decrease in net assets resulting from distributions paid ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold – Class I Net asset value of shares issued to shareholders in payment of distributions declared – Class I Payments for shares redeemed – Class I ) Proceeds from shares sold – Institutional Class Net asset value of shares issued to shareholders in payment of distributions declared – Institutional Class Payments for shares redeemed – Institutional Class ) Proceeds from shares sold – Class N Net asset value of shares issued to shareholders in payment of distributions declared – Class N Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of Period — End of Period $ ACCUMULATED NET INVESTMENT LOSS $ ) The Fund commenced operations on November 7, 2014. The accompanying notes are an integral part of these financial statements. 27 William Blair Directional Multialternative Fund Financial Highlights – Class N Per Share Data for a Share Outstanding Throughout the Period Period Ended February 28, 2015(1) (Unaudited) Net Asset Value, Beginning of Period $ Income (loss from investment operations: Net investment loss(2) ) Net realized and unrealized gain on investments and foreign currency Total from investment operations Less distributions paid: From net investment income ) Total distributions paid ) Net Asset Value, End of Period $ Total Return(3)(4) % Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets:(5) Before waivers and reimbursements of expenses % Excluding dividend and interest expense on short positions % After waivers and reimbursements or recoupment of expenses % Excluding dividend and interest expense on short positions % Ratio of net investment loss to average net assets:(5)(6) Before waivers and reimbursements of expenses )% After waivers and reimbursements or recoupment of expenses )% Portfolio turnover rate(4)(7) % The Fund commenced operations on November 7, 2014, although the Fund did not incur expenses until November 11, 2014. Per share net investment loss was calculated using average shares outstanding. Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. Not annualized. Annualized. The net investment loss ratios include dividend and interest expense on short positions. Consists of long-term investments only; excludes securities sold short and derivative instruments. The accompanying notes are an integral part of these financial statements. 28 William Blair Directional Multialternative Fund Financial Highlights – Class I Per Share Data for a Share Outstanding Throughout the Period Period Ended February 28, 2015(1) (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment loss(2) ) Net realized and unrealized gain on investments and foreign currency Total from investment operations Less distributions paid: From net investment income ) Total distributions paid ) Net Asset Value, End of Period $ Total Return(3)(4) % Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets:(5) Before waivers and reimbursements of expenses % Excluding dividend and interest expense on short positions % After waivers and reimbursements or recoupment of expenses % Excluding dividend and interest expense on short positions % Ratio of net investment loss to average net assets: Before waivers and reimbursements of expenses(5)(6) )% After waivers and reimbursements or recoupment of expenses )% Portfolio turnover rate(4)(7) % The Fund commenced operations on November 7, 2014, although the Fund did not incur expenses until November 11, 2014. Per share net investment loss was calculated using average shares outstanding. Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. Not annualized. Annualized. The net investment loss ratios include dividend and interest expense on short positions. Consists of long-term investments only; excludes securities sold short and derivative instruments. The accompanying notes are an integral part of these financial statements. 29 William Blair Directional Multialternative Fund Financial Highlights – Institutional Class Per Share Data for a Share Outstanding Throughout the Period Period Ended February 28, 2015(1) (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment loss(2) ) Net realized and unrealized gain on investments and foreign currency Total from investment operations Less distributions paid: From net investment income ) Total distributions paid ) Net Asset Value, End of Period $ Total Return(3)(4) % Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets:(5) Before waivers and reimbursements of expenses % Excluding dividend and interest expense on short positions % After waivers and reimbursements or recoupment of expenses % Excluding dividend and interest expense on short positions % Ratio of net investment loss to average net assets:(5)(6) Before waivers and reimbursements of expenses )% After waivers and reimbursements or recoupment of expenses )% Portfolio turnover rate(4)(7) % The Fund commenced operations on November 7, 2014, although the Fund did not incur expenses until November 11, 2014. Per share net investment loss was calculated using average shares outstanding. Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. Not annualized. Annualized. The net investment loss ratios include dividend and interest expense on short positions. Consists of long-term investments only; excludes securities sold short and derivative instruments. The accompanying notes are an integral part of these financial statements. 30 William Blair Directional Multialternative Fund Notes to Financial Statements February 28, 2015 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The William Blair Directional Multialternative Fund (the “Fund”) represents a distinct series with its own investment objectives and policies within the Trust.The investment objective of the Fund is that it seeks to achieve capital appreciation with moderate volatility and moderate correlation to the broader market.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held.The Fund commenced operations on November 7, 2014. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of these schedules of investments.These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When a security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities including common stocks, convertible preferred stocks, exchange traded funds and rights, listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day, or at the latest sale price on the Composite Market (defined as the consolidation of the trade information provided by national securities and foreign exchanges and over-the-counter markets as published by an approved Pricing Service (“Pricing Service”) and will generally be classified as Level 2.When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Debt securities other than short-term instruments are valued at the mean in accordance with prices supported by a Pricing Service. A Pricing Service may use valuation methods such as the the mean between the bid and ask prices.If the bid and ask prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models as well as market transactions and dealer quotations.The Fund’s Pricing Services use multiple valuation techniques to determine fair value.In instances where sufficient market activity exists, the Pricing Services may utilize a market-based approach through which quotes from market makers are used to determine fair value.In instances where sufficient market activity may not exist or is limited, the Pricing Services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value and generally will be classified as Level 2.If a price is not available from a Pricing Service, the most recent quotation obtained from one or more broker-dealers known to follow the issue will be obtained. Quotations will be valued at the mean between the bid and the offer.Securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy.Fixed income securities purchased on a delayed-delivery basis are typically marked to market daily until settlement at the forward settlement date.Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price.Any discount or premium is accreted or amortized on a straight-line basis until maturity. Exchange-traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”).NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace.Specifically, composite pricing looks at the last trades on the exchanges where the options are traded.If there are no trades for the option on a given business 31 William Blair Directional Multialternative Fund Notes to Financial Statements (Continued) February 28, 2015 (Unaudited) day, composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded and will generally be classified as Level 2.Over-the-counter options with less than 180 days remaining until their expiration shall be valued at the evaluated price provided by the broker-dealer with which the option was traded. Option contracts on securities, currencies and other financial instruments traded in the OTC market with 180 days or more remaining until their expiration shall be valued at the prices provided by a recognized independent broker-dealer.Futures contracts are valued at the last settlement price at the closing of trading on the relevant exchange or board of trade.If there was no sale on the applicable exchange or board of trade on such day, they are valued at the average of the quoted bid and ask prices as of the close of such exchange of board of trade. Over-the-counter financial derivative instruments, such as foreign currency contracts, futures, or swaps agreements, derive their value from underlying asset prices, indices, reference rates, and other inputs or a combination of these factors.These contracts are normally valued on the basis of broker dealer quotations or a Pricing Service at the settlement price determined by the relevant exchange.Depending on the product and the terms of the transaction, the value of the derivative contracts can be estimated by a Pricing Service provider using a series of techniques, including simulation pricing models.The pricing models use inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, curves, dividends and exchange rates.Derivatives that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Forward currency contracts valued at the mean between the bid and asked prices. Swap agreements are generally traded over the counter and are valued by a Pricing Service using observable inputs.If a price provided by a Pricing Service differs from the price provided by an independent dealer by 10% or more or the Adviser otherwise believes that the price provided by the Pricing Service is inaccurately stated, the Adviser shall price the swap using the average of two prices obtained by independent dealers.In the event the Adviser determines the price of a swap in this manner does not represent market value, the fair value of the subject swap shall be determined in accordance with the Trust’s fair value procedures. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value.ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of February 28, 2015: 32 William Blair Directional Multialternative Fund Notes to Financial Statements (Continued) February 28, 2015 (Unaudited) Level 1 Level 2 Level 3(3) Total Assets(1): Common Stocks $ $ $
